Name: 2001/126/EC: Council Decision of 12 February 2001 appointing an Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2001-02-16

 Avis juridique important|32001D01262001/126/EC: Council Decision of 12 February 2001 appointing an Italian alternate member of the Committee of the Regions Official Journal L 046 , 16/02/2001 P. 0023 - 0023Council Decisionof 12 February 2001appointing an Italian alternate member of the Committee of the Regions(2001/126/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the appointment of Mr Paolo AGOSTINACCIO, former alternate member, as a full member of the Committee of the Regions,Having regard to the proposal from the Italian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Luciano DEL FRE is hereby appointed an alternate member of the Committee of the Regions in place of Mr Paolo AGOSTINACCIO, for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 12 February 2001.For the CouncilThe PresidentT. Ã stros(1) OJ L 28, 4.2.1998, p. 19.